DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabriel Fitch on 8/30/2022.

The application has been amended as follows: 
In line 6 of claim 10, “applying first heat” should be amended to read “applying a first heat”
Claim 11 should be amended to read:
“The method of claim 10, further comprising:
applying the second layer to the inner-facing surface and to the outer-facing surface of the first layer after the first heat, wherein the second layer comprises a graphitic paint; and
applying a second heat to the ceramic structure with the graphitic paint at a preselected temperature and for a preselected duration.”
In line 2-3 of claim 12, “applying third heat to the ceramic structure with the graphitic paint for a preselected temperature” should be amended to read “applying a third heat to the ceramic structure with the graphitic paint at a preselected temperature”
In line 4 of claim 12, “the applying third heat” should be amended to read “applying the third heat”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Brown (US 4714860 A) is the closest prior art to the claimed invention. Brown teaches a cathode structure for an arc discharge comprising an alumina (ceramic) insulator and a carbon cathode layer surrounding the ceramic structure. Through the arc process, a current is passed through the components of the cathode of Brown in order to form a film on a device. Additionally, Forrest (US 4978610 A) teaches adhering silver loaded epoxy resin (first layer) between a rod-shaped core and a graphite electrode surface and Ted Pella Inc. (NPL) teaches silver paint can adhere to ceramic materials. However, the aforementioned references fail to teach a first layer formed on an inner facing surface and on an outer facing surface of the cylindrical tube of the ceramic structure. Furthermore, there is no teaching, suggestion or motivation to modify the aforementioned references to meet the claim 1 limitations. Therefore, claim 1 is allowed.
Claims 2-8 depend on claim 1 and thus are allowed for the same reasons.
Claim 9 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 10-17 depend on claim 9 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797